Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or

(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1 - 13, drawn to a sliding bearing.
Group II, claim(s) 14, drawn to a nacelle for a wind turbine.
Group III, claim(s) 15, drawn to a wind turbine having a nacelle.
Group IV, claim(s) 16, drawn to a method for replacing sliding bearing pads in a sliding bearing.
Group V, claim(s) 17, drawn to a method for producing an inner ring element for a sliding bearing.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell (U.S. Patent Number 2,276,143, cited in IDS). Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups I and III lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for .
Groups I and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups I and V lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups II and III lack unity of invention because even though the inventions of these groups require the technical feature of a nacelle comprising: a nacelle housing; a rotor hub; and a rotor bearing for bearing the rotor hub on the nacelle housing, wherein the rotor bearing comprises a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art of MIBA Gleitlager (Austrian Patent Publication Number AT 509 625 A1, cited in IDS) in view of Bell.  Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited nacelle is taught by MIBA Gleitlager in view of Bell (paragraph 3). 
Groups II and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups II and V lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for . 
Groups III and IV lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups III and V lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing , this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).
Groups IV and V lack unity of invention because even though the inventions of these groups require the technical feature of a sliding bearing comprising: an inner ring element; an outer ring element; at least one sliding bearing element, which is arranged between the inner ring element and the outer ring element, the sliding bearing element has multiple sliding bearing pads, wherein the individual sliding bearing pads each have a radial bearing surface and a fastening profile located opposite the radial bearing surface, and that the inner ring element has at least a receiving profile on its radial outside, which serves the for the positive locking connection between the sliding bearing pads and the inner ring element, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bell. Evidence for this can be found in the ‘Written Opinion of the International Searching Authority’ for International Application Number PCT/AT2020/060063, which states that the above cited sliding bearing is taught by Bell (paragraph 1.1.1).

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/           Primary Examiner, Art Unit 3726